Exhibit 10.1

 



SHAREHOLDER LOAN AGREEMENT

 

THIS SHAREHOLDER LOAN AGREEMENT (this "Agreement") dated this 31st day of March,
2015

 

BETWEEN:

Scott S Fraser

(the "Shareholder")

 

OF THE FIRST PART

 

And

 

Empowered Products, Inc. of 3367 W. Oquendo Road

(the "Corporation")

 

OF THE SECOND PART

 

BACKGROUND:

 

A.The Corporation is duly incorporated in the State of Nevada.

B.The Shareholder holds shares in the Corporation and agrees to loan certain
monies (the "Loan") to the Corporation.

 

IN CONSIDERATION OF the Shareholder providing the Loan to the Corporation, and
the Corporation repaying the Loan to the Shareholder, both parties agree to
keep, perform, and fulfill the promises, conditions and agreements below:

 

Loan Amount & Interest

 

1.The Shareholder promises to loan two hundred fifty thousand ($250,000.00) USD,
to the Corporation and the Corporation promises to repay this principal amount
to the Shareholder, Account Info: To be specified, or at such address as may be
provided in writing, with interest payable on the unpaid principal at the rate
of 2.35 percent per annum, calculated yearly not in advance.

 

Payment

 

2.This Loan will be repaid in 5 consecutive yearly installments of principal and
interest on the anniversary date of the execution of this Agreement commencing
next year with the balance owing under this Agreement being paid at the end of
its term.

3.At any time while not in default under this Agreement, the Corporation may pay
the outstanding balance then owing under this Agreement to the Shareholder
without further bonus or penalty.

 

1

 

 

4.Payments may not be made with any deduction in respect of set off or
counterclaim unless confirmed in writing by the Corporation that the Lender may
do so.

 

Default

 

5.Notwithstanding anything to the contrary in this Agreement, if the Corporation
defaults in the performance of any obligation under this Agreement, then the
Shareholder may declare the principal amount owing under this Agreement at that
time to be immediately due and payable.

6.If the Corporation defaults in payment as required under this Agreement or
after demand for ten (10) days, the Security will be immediately provided to the
Shareholder and the Shareholder is granted all rights of repossession as a
secured party.

7.For purposes of this agreement, a default under this Agreement shall mean:

(a)the Corporation fails to pay any amount due under this Agreement on the due
date or on demand, if so payable, which is not remedied within 3 business days;

(b)any representation or statement made or deemed to be made the Corporation in
this Agreement or any other document delivered by or on behalf of the
Corporation under or in connection with this Agreement is or proves to have been
incorrect or misleading in any material respect when made or deemed to be made;

(c)the Corporation fails to observe or perform any of its obligations under this
Agreement or under any undertaking or arrangements entered into in connection
therewith;

(d)a resolution is passed or an order of a court of competent jurisdiction is
made that the Corporation be wound up or dissolved;

(e)a petition for bankruptcy shall have been filed by a third party against the
Corporation and such petition has not been lifted within 30 days;

(f)any of the material assets of the Corporation has been attached and such
attachment has not been lifted within 30 days; or

(g)anything analogous to any of the events specified above occurs under the laws
of any applicable jurisdiction.

 

2

 

 

Additional Clauses

 

8.The loaned funds will be forwarded to Empowered Products, Inc. 3667 W. Oquendo
Rd, Las Vegas, NV 89118-3197 - Capital Expenditures Account at Wells Fargo Bank,
N.A. ABA Routing number:                      •Account
number:                       .

9.The Corporation represents and warrants that (i) all necessary corporate and
other action has been taken to authorize it to enter into this Agreement and
perform the transactions contemplated in it; and (ii) no limit on the borrowing
powers of the Corporation or its directors will be exceeded as a result of any
drawing made pursuant to this Agreement, and this Agreement when accepted by the
Corporation will constitute valid, binding and enforceable obligations on its
part.

 

Security

 

10.This Agreement is secured by the following security (the "Security"):
Accounts Receivable and Inventory.

11.The Corporation grants to the Shareholder a security interest in the Security
until this Loan is paid in full. The Shareholder will be listed as a lender on
the title of the Security whether or not the Shareholder elects to perfect the
security interest in the Security.

12.The Corporation hereby grants to the Shareholder, with full power and
authority to exercise all rights and powers granted by the Corporation, a lien
upon, and a security interest under the Uniform Commercial Code in effect in the
State of Nevada, as from time to time amended, to the extent that the same shall
apply, in and to, and hereby collaterally assigns to the Shareholder, all of the
Security. The Shareholder is authorized to make such filings desirable to effect
the foregoing.

 

Governing Law

 

13.This Agreement will be construed in accordance with and governed by the laws
of the State of Nevada.

 

Costs

 

14.All costs, expenses and expenditures including, and without limitation, the
complete legal costs incurred by enforcing this Agreement as a result of any
default by the Corporation, will be added to the principal then outstanding and
will immediately be paid by the Corporation.

 

Assignment

 

15.This Agreement will pass to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and assigns of the Corporation. The
Corporation may not assign, transfer or encumber all or any part of its rights
or obligations under this Agreement without the prior written consent of the
Shareholder. The Shareholder may assign, transfer, pledge or otherwise encumber
(in whole or in part) all present and future rights and/or obligations under or
in connection with this Agreement to any other third party. The Corporation
waives presentment for payment, notice of non-payment, protest, and notice of
protest.

3

 

 

Amendments

 

16.This Agreement may only be amended or modified by a written instrument
executed by both the Corporation and the Shareholder.

 

Severability

 

17.The clauses and paragraphs contained in this Agreement are intended to be
read and construed independently of each other. If any part of this Agreement is
held to be invalid, this invalidity will not affect the operation of any other
part of this Agreement.

 

General Provisions

 

18.Headings are inserted for the convenience of the parties only and are not to
be considered when interpreting this Agreement. Words in the singular mean and
include the plural and vice versa. Words in the masculine mean and include the
feminine and vice versa.

 

Entire Agreement

 

19.This Agreement constitutes the entire agreement between the parties and there
are no further items or provisions, either oral or otherwise.

 

[Signature Page to Follow]

 

 

4

 

 

 

IN WITNESS WHEREOF, the parties have duly affixed their signatures to this
Shareholder Loan Agreement as of the date first noted above.

 

 

 

Empowered Products, Inc.     By:     /s/  Kurt Weber Name:  Kurt Weber
Title:  Chief of Operations     Shareholder     /s/  Scott S. Fraser Scott S.
Fraser

 

 



5

 

 

AMORTIZATION SCHEDULE

 



Date Payment ($) Principal Paid ($) Interest Paid ($) Total Interest ($)
Balance ($) Mar 19th, 2016   53,579.58     47,704.58     5,875.00     5,875.00  
  202,295.42   Mar 19th, 2017   53,579.58     48,825.64     4,753.94  
  10,628.94     153,469.78   Mar 19th, 2018   53,579.58     49,973.04  
  3,606.54     14,235.48     103,496.74   Mar 19th, 2019   53,579.58  
  51,147.41     2,432.17     16,667.66     52,349.34   Mar 19th, 2020
  53,579.55     52,349.34     1,230.21     17,897.87     0.00  

 

